             Case 7:18-cv-10898-NSR Document 18 Filed 03/29/19 Page 1 of 1




                                           STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                           LITIGATION BUREAU

                                                    DIRECT DIAL: (212) 416-8874

                                                       March 29, 2019

    By ECF and by Fax
    Honorable Nelson Stephen Roman
    United States District Court
    Southern District of New York
    300 Quarropas Street
    White Plains, NY 10601

           Re:      Doherty v. Bice, et al., 18-cv-10898 (NSR)

    Dear Judge Roman:

           This Office represents Defendants Patricia Bice, Dean of Student Affairs, Qui Qui
    Balascio, Associate Dean of Students, and Jared Stammer, former Conduct Officer for Community
    Standards (“Defendants”) at the State University of New York at Purchase.

            Defendants are in receipt of Plaintiff’s newly filed amended complaint. Previously, on
    February 21, 2019, Defendants filed a pre-motion letter in support of their motion to dismiss.
    Defendants would like to continue to rely on that letter in support of their motion. In the amended
    complaint, however, Plaintiff states that he is no longer bringing an equal protection claim
    (compare Dkt. No. 1 ¶ 38 (Cplt.) with Dkt. No. 16, at 2 fn 1 (Plaintiff’s Letter Response in
    Opposition to Defendants’ Pre-Motion Letter). Accordingly, insofar as Defendants’ pre-motion
    letter had addressed the equal protection claim, that portion of Defendants’ pre-motion letter can
    now be disregarded, and the equal protection claim should be deemed moot.


                                                                                Respectfully submitted,

                                                                                /s/ Alyssa Anzalone-Newman
                                                                                Alyssa Anzalone-Newman
                                                                                Assistant Attorney General
                                                                                Attorney for Defendants




           28 LIBERTY STREET, NEW YORK N.Y. 10005 • PHONE (212) 416-8610 • FAX (212) 416-6075 *NOT FOR SERVICE OF PAPERS
                                                   HTTP://WWW.AG.NY.GOV
